                3:13-cr-30042-SEM-TSH # 209   Page 1 of 23
                                                                                E-FILED
                                                   Wednesday, 02 June, 2021 08:34:31 PM
                                                           Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

JASON WALKER,                         )
                                      )
     Petitioner-Defendant,            )
                                      )
     v.                               )Criminal Case No. 13-30042
                                      )Civil Case No. 20-3138
UNITED STATES OF AMERICA,             )
                                      )
     Respondent-Plaintiff.            )

                              OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     This cause is before the Court on Petitioner Jason Walker’s

Motion to Vacate, Set Aside, or Correct Sentence pursuant to 28

U.S.C. § 2255 (d/e 189). For the reasons set forth below, Walker’s §

2255 Motion is DENIED.

                          I. BACKGROUND

     On May 8, 2014, a five-count second superseding indictment

was filed charging Jason Walker with conspiracy to distribute 500

grams or more of mixtures or substances containing a detectable

amount of methamphetamine and mixtures or substances

containing detectable amount of heroin in violation of 21 U.S.C. §§

846, 841(a)(1), (b)(1)(A), and (b)(1)(C) in Count 1. See Second


                             Page 1 of 23
               3:13-cr-30042-SEM-TSH # 209   Page 2 of 23




Superseding Indictment, d/e 39.

     On September 23, 2014, Walker pled guilty to Count 1 of the

Second Superseding Indictment. On November 7, 2016, Walker

was sentenced to 72 months’ imprisonment and 4 years of

supervised release. See Judgment, d/e 147.

     Walker served his term of imprisonment, and, on August 3,

2018, Walker began his term of supervised release. On October 11,

2018, a petition to revoke was filed seeking to revoke Walker’s term

of supervised release for committing the felony offense of criminal

trespass to a residence on September 29, 2018, in violation of

Walker’s mandatory condition against committing another federal,

state, or local crime. The petition alleged that Walker was charged

with criminal trespass to a residence in Adams County, Illinois,

Circuit Court, Case No. 2018-CF-775. Thereafter, on August 16,

2019, a supplemental petition to revoke was filed alleging two new

law violations. The supplemental petition alleged that on July 18,

2019, Walker committed the offense of domestic battery, for which

Walker was arrested and charged in Adams County, Illinois, Circuit

Court, Case No. 2019-CM-253, in violation of Walker’s mandatory

condition against committing another federal, state, or local crime.


                            Page 2 of 23
                3:13-cr-30042-SEM-TSH # 209   Page 3 of 23




The supplemental petition alleged that Walker “knowingly and

without legal justification made physical contact of an insulting or

provoking nature with Paula Johnson, a family or household

member, in that Mr. Walker grabbed Ms. Johnson by the hair and

dragged her into a residence.” See d/e 163, p. 2. The supplemental

petition also alleged that Walker committed aggravated battery in

violation of the mandatory condition when he struck another

inmate multiple times in the head while being housed at Adams

County Jail on July 19, 2019, which resulted in Walker being

charged with aggravated battery in Adams County, Illinois, Circuit

Court, Case No. 19-CF-598. Id.

     A final revocation hearing on the two petitions was set for

October 4, 2019. On October 3, 2019, defense counsel, Daniel

Fultz, who was appointed pursuant to the Criminal Justice Act,

filed a motion to continue the revocation hearing, which was

granted in part. The continuance was sought because the county

jail no longer allowed defense attorneys to meet with their clients on

Mondays and Tuesdays. On October 4, 2019, the Court initially

held the final revocation hearing. However, Mr. Fultz made an oral

motion to continue due to “Walker’s transport, guideline issue, lack


                             Page 3 of 23
                3:13-cr-30042-SEM-TSH # 209   Page 4 of 23




of time to consult with [Walker] for preparation/witnesses, and

[Walker’s] agitated state.” See Minute Entry dated 10/04/2019.

The Court ultimately granted the continuance. The final revocation

hearing was continued to December 5, 2019.

     A month later, on November 4, 2019, Mr. Fultz filed a motion

to continue the final revocation hearing because Mr. Fultz would be

unavailable on December 5, 2019, due to a previously scheduled

trial date in United States v. Haywood, et al., Case No. 18-cr-10036,

in the United States District Court, Peoria Division, which involved

numerous defendants and was tried over multiple days, including

December 5, 2019. The motion to continue was granted, and the

Court found that “Defendant Walker has knowingly and voluntarily

waived his right to a revocation hearing ‘within a reasonable time,’

as is allowed under Rule 32.1(b)(2) of the Federal Rules of Criminal

Procedure.” See Text Order dated 11/04/2019. On November 15,

2019, Walker filed a letter with the Court stating that he did not

know Mr. Fultz would seek a continuance nor did he waive his right

to a hearing within a reasonable time. See Letter, d/e 175.

     On January 9, 2020, the Court held Walker’s final revocation

hearing. After being admonished of Walker’s right to a revocation


                             Page 4 of 23
                3:13-cr-30042-SEM-TSH # 209   Page 5 of 23




hearing, Walker waived his right to the revocation hearing and

conceded that the Court could make a finding that he violated the

conditions of his supervised release as stated in the petition and

supplemental petition to revoke. See Transcript, d/e 186, pp. 6-9.

During the exchange, the following occurred:

      THE COURT: So, Mr. Walker, are you waiving this right
      and doing so of your own free will?
      THE DEFENDANT: Yes, ma'am.
      THE COURT: Is there anything like medicine that you're
      on today that would affect your understanding of what's
      going on?
      THE DEFENDANT: No.
      THE COURT: Has anybody promised you anything or
      forced you to make this waiver?
      THE DEFENDANT: No, ma'am.
      THE COURT: Have you had enough time to talk about it
      with Mr. Fultz?
      THE DEFENDANT: I believe we have.
      THE COURT: Are you satisfied with his representation?
      THE DEFENDANT: Yes.

Id. at 8.

      Following Walker’s waiver, the Court made a finding by a

preponderance of the evidence that Walker violated his conditions of

supervised release by committing criminal trespass to a residence

on or about September 29, 2018, committing domestic battery on or

about July 18, 2019, and committing aggravated battery

on or about July 19, 2019. Id. at 8-9. Walker was sentenced to 50


                             Page 5 of 23
                 3:13-cr-30042-SEM-TSH # 209   Page 6 of 23




months’ imprisonment and a 3-year term of supervised release. See

Revocation Judgment, d/e 178.

     Walker appealed his revocation sentence, but the appeal was

dismissed pursuant Defendant’s consent to dismiss, Federal Rule of

Appellate Procedure 42(b), and Seventh Circuit Rule 51(f). See

Mandate, d/e 187.

     On June 5, 2020, Walker filed the instant Motion to Vacate,

Set Aside, or Correct Sentence under 28 U.S.C. § 2255 (d/e 189).

The Government filed a response (d/e 205) arguing that Walker is

not entitled to any relief.

                              II. ANALYSIS

     A prisoner claiming that his sentence violates the Constitution

or laws of the United States may move for the Court “to vacate, set

aside, or correct [his] sentence.” 28 U.S.C. § 2255(a). If the

prisoner is successful in proving a violation, “the court shall vacate

and set the judgment aside and shall discharge the prisoner or

resentence him or grant a new trial or correct the sentence as may

appear appropriate.” 28 U.S.C. § 2255(b). This is an extraordinary

remedy because a § 2255 petitioner has already had “an

opportunity for full process.” Almonacid v. United States, 476 F.3d


                              Page 6 of 23
                3:13-cr-30042-SEM-TSH # 209   Page 7 of 23




518, 521 (7th Cir. 2007). Relief under § 2255 “is appropriate only

for an error of law that is jurisdictional, constitutional, or

constitutes a fundamental defect which inherently results in a

complete miscarriage of justice.” Harris v. United States, 366 F.3d

593, 594 (7th Cir. 2004).

     An evidentiary hearing is not required “if the motion and the

files and records of the case conclusively show that the prisoner is

entitled to no relief[.]” 28 U.S.C. § 2255(b); see also Bruce v. United

States, 256 F.3d 592, 597 (7th Cir. 2001). In this case, an

evidentiary hearing is not required. After review of the pleadings,

files, and records, the Court concludes that the motion may be

resolved on the briefs and exhibits, including the affidavit

submitted by former defense counsel.

     Walker raised the following claims in his motion: (1) defense

counsel obtained a continuance of the final revocation hearing

without Walker’s knowledge or consent; (2) defense counsel advised

Walker to admit to the allegation that Walker had committed

criminal trespass to a residence after the state offense had been

dismissed; (3) defense counsel failed to show Walker three body

camera videos recorded by Quincy Police Officers during Walker’s


                              Page 7 of 23
                3:13-cr-30042-SEM-TSH # 209   Page 8 of 23




arrest for domestic battery, which recorded the victim denying

Walker attacked her; (4) defense counsel failed to obtain a video

recording from Adams County Jail of his fight with the other

inmate; (5) defense counsel was unprepared for the revocation

hearing and Walker was not able to testify at the hearing; and (6)

defense counsel did not advise the Court that Walker had provided

information to a Task Force Agent and defense counsel did not

produce letters of recommendation on Walker’s behalf.

     All of Walker’s arguments arise from a claim of ineffective

assistance of counsel. For a claim of ineffective assistance of

counsel, Walker must show that counsel’s performance was

deficient and that the deficient performance resulted in prejudice.

Thomas v. Clements, 789 F.3d 760, 765 (7th Cir. 2015) (citing

Strickland v. Washington, 466 U.S. 668, 688 (1984)). To establish

that counsel's performance was deficient, Walker “must show that

counsel failed to act reasonably considering all the circumstances.”

Id. at 768. “Counsel should be ‘strongly presumed to have

rendered adequate assistance and made all significant decisions in

the exercise of reasonable professional judgment.’” Id. (quoting

Cullen v. Pinholster, 563 U.S. 170, 189 (2011)); see also United


                             Page 8 of 23
                3:13-cr-30042-SEM-TSH # 209   Page 9 of 23




States v. Best, 426 F.3d 937, 945 (7th Cir. 2005) (“Our review of the

attorney’s performance is highly deferential and reflects a strong

presumption that counsel's conduct falls within the wide range of

reasonable professional assistance; that is, the defendant must

overcome the presumption that, under the circumstances, the

challenged action might be considered sound trial strategy.”). As to

the prejudice prong, Walker must show that “there is a reasonable

probability that, but for counsel's unprofessional errors, the result

of the proceeding would have been different.” Thomas, 789 F.3d at

771. “A reasonable probability is a probability sufficient to

undermine confidence in the outcome. That requires a substantial,

not just conceivable, likelihood of a different result.” Id.

    A. The Continuance of Walker’s Final Revocation Hearing
Was Not Prejudicial.

     Walker first argues that his defense counsel was ineffective

because defense counsel asked for a continuance without Walker’s

knowledge or consent. Pursuant to Federal Rule 32.1, “Unless

waived by the person, the court must hold the revocation hearing

within a reasonable time in the district having jurisdiction.” Fed. R.

Crim. P. 32.1(b)(2). When considering the significance of a delay in



                             Page 9 of 23
                3:13-cr-30042-SEM-TSH # 209   Page 10 of 23




holding the revocation hearing, a court should consider the

following factors: (1) length of delay; (2) reason for the delay; (3) the

defendant's assertion of his right; (4) prejudice to the defendant;

and (5) the reason why the defendant was in custody. United

States v. Rasmussen, 881 F.2d 395, 398 (7th Cir. 1989) (citing

Barker v. Wingo, 407 U.S. 514, 530 (1972) and United States v.

Scott, 850 F.2d 316 (7th Cir.1988)).

      On November 4, 2019, defense counsel filed a motion to

continue the final revocation hearing because defense counsel had

a conflict with the hearing date of December 5, 2019. Defense

counsel had a previously scheduled trial in United States v.

Haywood, et al., Case No. 18-cr-10036, in the United States District

Court, Peoria Division, which involved numerous defendants and

was tried over multiple days, including December 5, 2019. The

Court finds that the reason for the delay justified the continuance.

Defense counsel had another federal court commitment, which was

a trial involving numerous defendants. The difficulty in

rescheduling the trial in the other case would have been great.

Moreover, the delay was not substantial but instead was

reasonable. The Court granted the continuance and held Walker’s


                             Page 10 of 23
               3:13-cr-30042-SEM-TSH # 209   Page 11 of 23




final revocation hearing on January 9, 2020. The continuance

resulted in a delay of 35 days. Walker did not show that the

continuance caused him any prejudice. Therefore, Walker’s first

argument for ineffective assistance of counsel fails.

     B. Dismissal of the State Charge for Criminal Trespass to a
Residence Lacks Merit.

     Walker’s second argument is that defense counsel was

ineffective when defense counsel told Walker to admit to the

allegations in the petition to revoke that Walker had committed

criminal trespass to a residence after the state offense had been

dismissed. Walker argues that if he had presented evidence on that

allegation, Walker would have been found not guilty.

     The dismissal of the state charge of criminal trespass to

property does not render the allegation in the petition to revoke

moot. The U.S. Sentencing Guidelines provide:

     Under 18 U.S.C. § 3563(a)(1) and 3583(d), a mandatory
     condition of probation and supervised release is that the
     defendant not commit another federal, state, or local
     crime. A violation of this condition may be charged
     whether or not the defendant has been the subject of a
     separate federal, state, or local prosecution for such
     conduct. The grade of violation does not depend upon the
     conduct that is the subject of criminal charges or of
     which the defendant is convicted in a criminal
     proceeding. Rather, the grade of the violation is to be


                            Page 11 of 23
               3:13-cr-30042-SEM-TSH # 209   Page 12 of 23




     based on the defendant’s actual conduct.

U.S.S.G. § 7B1.1, App. Note 1. Moreover, the standard for proving

the allegation is less than is required for the state charge. See

United States v. Mosley, 759 F.3d 664, 669 (7th Cir. 2014) (“To

revoke a defendant's supervised release under 18 U.S.C. §

3583(e)(3), the district court must find by a preponderance of the

evidence that the defendant violated the terms of his supervised

release.”).

     At the final revocation hearing, Defendant Walker admitted the

allegation of committing criminal trespass to property and

consented that a finding of the same could be made. The Court

relied on Walker’s voluntary waiver and consent. The Court also

relied on the facts set forth in the petition to revoke (d/e 157) and

the violation memorandum (d/e 169), to which Walker himself said

he had no objection. See Transcript, d/e 186, p. 9.

     Walker states that Alexis Kelley and her boyfriend, Noah

Dietrich, were present at their residence when Walker entered

without permission. Walker argues that the state charge of

criminal trespass to property was dismissed at the request of Ms.

Kelley and Mr. Dietrich, and, if the two were called to testify at the


                            Page 12 of 23
                3:13-cr-30042-SEM-TSH # 209   Page 13 of 23




revocation hearing, Walker would not have been found guilty.

     Defense counsel submitted an affidavit in response to Walker’s

motion. See Affidavit, d/e 205-6. Defense counsel stated that he

interviewed Mr. Dietrich by telephone, and Mr. Dietrich “hardly

knew Mr. Walker, had not given [Walker] permission to come into

his home, and would not have given [Walker] permission to come

into his home.” Id. at 1-2. Moreover, “if called to testify at the

revocation hearing, that would have been the substance of [Mr.

Dietrich’s] testimony.” Id. at 2. Such information is consistent with

the Government’s evidence. Ms. Kelley and Mr. Dietrich were

present at the revocation hearing as witnesses for the Government.

Counsel for the Government states that the testimony of Ms. Kelley

and Mr. Dietrich would have been consistent with their statements

in the police reports. The police reports state that Ms. Kelley was

standing in her kitchen when she saw Walker run into the house

through the back door, which led to the kitchen. See Police Report,

d/e 205-2, p. 1. Walker yelled that Ms. Kelley’s dog was attacking

him, to which Ms. Kelley started yelling back. Id. Mr. Dietrich

came in the kitchen and chased Walker out the door. Id. Ms.

Kelley stated that “she had never seen Walker before and had never


                            Page 13 of 23
                3:13-cr-30042-SEM-TSH # 209   Page 14 of 23




given him permission to be in her residence.” Id. The police report

also documents Mr. Dietrich’s recollection of Walker entering the

house. See d/e 205-2, p. 6-7.

     Walker has not presented sufficient evidence to show that

defense counsel’s performance was so deficient that it caused

actual prejudice to Walker. The Court finds that defense counsel’s

advice to accept the allegations did not cause actual prejudice to

Walker. Therefore, Walker’s second claim for ineffective assistance

of counsel fails.

     C. Body Camera Evidence Does Not Warrant Requested
Relief.

     Walker also argues that defense counsel failed to show Walker

three body camera videos recorded by Quincy Police Officers during

Walker’s arrest for domestic battery. The videos recorded the

victim, Paula Johnson, denying that Walker attacked her. Walker

argues that if defense counsel had shown Walker the video

recordings, he would not have admitted to the violation in the

supplemental petition to revoke and the Court would have found

him not guilty of the allegation.

     The Government argues that it provided discovery to defense



                            Page 14 of 23
               3:13-cr-30042-SEM-TSH # 209   Page 15 of 23




counsel at the beginning of the revocation proceedings, which

included the police reports and body camera footage. The police

report documented that Ms. Johnson denied at the scene that

Walker had battered her, but, instead, Ms. Johnson said she left

the house because she was mad, she tripped and fell as she was

walking, and Walker helped her back to the house. See Police

Report, d/e 205-3, pp. 3-4. The Government states that the body

camera footage captured some of the interview with Ms. Johnson.

     Defense counsel’s office attempted to contact Ms. Johnson

numerous times, but Ms. Johnson avoided the calls. See Affidavit,

d/e 205-6, p. 2. Ms. Johnson allegedly made promises to appear

and testify on Walker’s behalf at the first revocation hearing, but

she failed to appear. Id. Defense counsel knew that Ms. Johnson

denied that any altercation had occurred based on the police

reports. Id. However, defense counsel’s office interviewed at least

two independent witnesses, including a postal worker, who

observed Walker “chase Ms. Johnson into the street and drag her

by her hair back into a house.” Id. Defense counsel believed the

witnesses’ testimony would be found more credible than Ms.

Johnson’s testimony. Id. These statements are consistent with


                            Page 15 of 23
               3:13-cr-30042-SEM-TSH # 209   Page 16 of 23




statements provided by two witnesses, one of whom was a postal

worker, to the police as documented in the police reports. See

Police Reports, d/e 205-3, p. 3-12.

     As stated in defense counsel’s affidavit, defense counsel

believes it would have constituted malpractice to advise Walker to

have a contested revocation hearing as the allegations could not

have been disproven. See Affidavit, d/e 205-6.

     The Court does not find that defense counsel’s actions in not

showing the video footage to Walker or presenting such evidence at

the final revocation hearing were deficient or that presenting the

evidence would have altered the outcome of the revocation hearing

such that Walker suffered actual prejudice. Walker’s third

argument for ineffective assistance of counsel also fails.

     D. Jail Video Recording Does Not Warrant Requested
Relief.

     The same is true regarding Walker’s argument that defense

counsel failed to obtain a video recording from the Adams County

Jail of his altercation with another inmate at the jail. The Court

does not find that defense counsel was deficient in his efforts to

obtain the video footage. Defense counsel “made numerous



                            Page 16 of 23
               3:13-cr-30042-SEM-TSH # 209   Page 17 of 23




attempts to obtain the jail video from the Adams County Jail

showing the altercation with Paula Johnson’s paramour. [Defense

counsel was] unable to obtain that footage, despite a subpoena, as

the footage is only kept for 30 days.” See Affidavit, d/e 205-6, p. 3.

While preparing for the revocation hearing, counsel for the

Government contacted the Adams County Jail to determine whether

a video existed showing Walker battering the inmate. Counsel was

told that video cameras were not in the area of where the fight

occurred. Defense counsel’s efforts to obtain jail video recordings

were not deficient so as to render counsel’s assistance ineffective.

    E. Defense Counsel Adequately Prepared for the Final
Revocation Hearing.

     Walker also argues that if his defense counsel would have

been prepared and if Walker were allowed to testify at the hearing,

Walker believes he would not have been sentenced to 50 months’

imprisonment. Walker complains that he tried to contact defense

counsel but had difficulties.

     Defense counsel attempted to meet with Walker in person at

the Pike County Jail on October 1, 2019, but defense counsel was

denied access after waiting 30 minutes. See Affidavit, d/e 205-6, p.



                            Page 17 of 23
               3:13-cr-30042-SEM-TSH # 209   Page 18 of 23




3. That issue was raised by defense counsel in his motion to

continue (d/e 173) filed on October 3, 2019. The Court addressed

the issue by Text Order dated October 3, 2019, which stated:

     The Court is extremely displeased with the Pike County
     Jail and its policy of refusing to allow defense attorneys
     to meet with their clients on Mondays or Tuesdays. As
     this case shows, the Pike County Jail's policy interferes
     with the Court's ability to manage its caseload in a timely
     manner.

Text Order Dated 10/03/2019.

     Defense counsel’s billing records detail telephone calls

between defense counsel and Walker throughout the revocation

proceedings as well as defense counsel’s preparation for the final

revocation hearing. See Matter Ledger Report, d/e 205-5, pp. 2-3.

Defense counsel spoke with Mr. Walker on several occasions

relating to “the contents of the police/violation reports that [defense

counsel] had received.” See Affidavit, d/e 205-6, p. 3. Defense

counsel “spoke to [Walker] at length about the reports” on October

4, 2019, at the United States District Court for the Central District

of Illinois for Walker’s final revocation hearing that was ultimately

continued. Id. Thereafter, defense counsel spoke to Walker on

January 2, January 8, and January 9, 2020, in preparation for the



                            Page 18 of 23
               3:13-cr-30042-SEM-TSH # 209   Page 19 of 23




final revocation hearing. Id.

     Moreover, Walker alleges that defense counsel did not have

enough time to prepare for the final revocation hearing because

defense counsel was in trial. However, as noted by defense counsel,

the trial in United States v. Haywood, et al., Case No. 18-cr-10036,

ended on December 8, 2019. See Affidavit, d/e 205-6, p. 4. As

evidenced by the billing records and statements made by defense

counsel in his affidavit, defense counsel’s preparation for the final

revocation hearing was not deficient and did not cause any actual

prejudice to Walker.

     Walker also complains that he did not have the opportunity to

testify at his final revocation hearing, which is inaccurate. Walker

exercised his right of allocation at his final revocation hearing and

spoke before the Court rendered a sentence. See Transcript, d/e

186, p. 19-20. Prior to that, defense counsel made arguments on

Walker’s behalf, which defense counsel specifically stated were

requested by Walker. For example, defense counsel told the court

that the inmate at the Adams County Jail was the ex-boyfriend of

Mr. Walker’s girlfriend and that the inmate had been taunting him

in the Adams County Jail prior to the altercation. Id. at 17-18.


                            Page 19 of 23
               3:13-cr-30042-SEM-TSH # 209   Page 20 of 23




     The Court finds that defense counsel was adequately prepared

for the final revocation hearing and was not ineffective.

     F. Failure to Produce Statements Made to a Task Force
Agent and Character Letters Does Not Constitute Ineffective
Assistance of Counsel.

     At last, Walker argues defense counsel failed to inform the

Court that Walker had provided statements to a Task Force Agent

named Stinnett and failed to provide letters of recommendation on

Walker’s behalf. Defense counsel does not recall speaking to a Task

Force Agent. See Affidavit, d/e 205-6, p. 4. However, if a Task

Force Agent had offered to help, defense counsel would not have

turned away the help. Id.

     The Government filed an affidavit from Justin Stinnett, who

was an investigator with the Adams County Sheriff’s Office. See

Stinnett’s Affidavit, d/e 205-7, p. 1. Mr. Stinnett was in a vehicle

transporting Walker from Pike County Jail to Adams County Jail on

an unknown date, at which time Walker “advised [Mr. Stinnett] of

some matters that in [Mr. Stinnett’s] opinion had no law

enforcement value.” Id. Mr. Stinnett did not promise to contact

Walker’s defense counsel or advise the federal court of the

information provided by Walker. Id. Mr. Stinnett also did not


                            Page 20 of 23
                3:13-cr-30042-SEM-TSH # 209   Page 21 of 23




speak to Walker’s defense counsel regarding the information. Id.

Based on the affidavits and arguments, the information Walker

provided to Mr. Stinnett would not have been helpful to Walker at

his final revocation hearing. As such, Walker has failed to show

that his counsel was deficient or that failing to present the

information at the hearing caused Walker actual prejudice.

     Defense counsel also stated he received a handful of letters on

behalf of Walker. Id. Defense counsel’s routine practice is to

provide the letters to the U.S. Probation Office, who then provide

the letters to the U.S. District Judge prior to the final revocation

hearing. Id. Defense counsel does not have an independent

recollection of doing such, but he does not know why he would

stray from his routine practice. Id. If the letters were not sent to

the Court for review by either the U.S. Probation Office or defense

counsel, such actions were not deficient. Regardless, Walker has

not shown any prejudice. Therefore, Walker has failed to show

ineffective assistance of counsel by defense counsel.

              III. CERTIFICATE OF APPEALABILITY

     If Walker seeks to appeal this decision, he must first obtain a

certificate of appealability. See 28 U.S.C. § 2253(c) (providing that


                            Page 21 of 23
                3:13-cr-30042-SEM-TSH # 209   Page 22 of 23




an appeal may not be taken to the court of appeals from the final

order in a § 2255 proceeding unless a circuit justice or judge issues

a certificate of appealability). To receive a certificate of appealability

on a ground decided on the merits, Walker “must demonstrate that

reasonable jurists would find the district court’s assessment of the

constitutional claims debatable or wrong.” Slack v. McDaniel, 529

U.S. 473, 484 (2000).

     “When the district court denies a habeas petition on

procedural grounds without reaching the prisoner’s underlying

constitutional claim,” a certificate of appealability should issue only

when the prisoner shows both “that jurists of reason would find it

debatable whether the petition states a valid claim of the denial of a

constitutional right and that jurists of reason would find it

debatable whether the district court was correct in its procedural

ruling.” Id.; see also Jimenez v. Quarterman, 555 U.S. 113, 118 n.3

(2009). The Court concludes that jurists of reason would not find

Walker’s claims or the Court’s procedural ruling debatable.

Therefore, the Court declines to issue a certificate of appealability.

                           IV. CONCLUSION

     For the reasons stated, Petitioner Jason Walker’s Motion to


                             Page 22 of 23
               3:13-cr-30042-SEM-TSH # 209   Page 23 of 23




Vacate, Set Aside or Correct Sentence Pursuant to 28 U.S.C. § 2255

Relief (d/e 189) is DENIED. The Clerk is DIRECTED to notify

Walker of the denial. The Court declines to issue a certificate of

appealability. The Clerk is DIRECTED to close the administrative

civil case, 20-cv-3138. Walker’s Motion to Reverse Sentence (d/e

207), which reads like a reply brief and states the same reasons as

the § 2255 motion, is also DENIED for the reasons discussed

herein.

ENTERED: June 1, 2021.
FOR THE COURT:
                             s/ Sue E. Myerscough___
                           SUE E. MYERSCOUGH
                           UNITED STATES DISTRICT JUDGE




                            Page 23 of 23
